UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEGGY HARLEY,

                                 Plaintiff,

                     -against-                                     18-CV-9528 (CM)

                                                               ORDER OF DISMISSAL
 STREAMLICENSING NETWORKS LLC, et
 al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking this Court’s jurisdiction under 28

U.S.C. §§ 1331 and 1332. By order dated June 12, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons set forth in this

order, the Court dismisses this action and grants Plaintiff thirty days’ leave to replead.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

       Plaintiff is a singer, songwriter, producer, and public speaker, who has worked in the

music industry for a number of years. She is also a former employee of the United States Postal

Service. In June 2008, Plaintiff commenced an action in this Court, Harley v. Nesby, No. 08-CV-

5791 (KBF) (HBP) (S.D.N.Y. Sept. 26, 2012) (Harley I), to recover damages arising from the

alleged infringement of her song “It Will Never Happen Again.” Plaintiff asserted in that action

that Ann Nesby, Timothy W. Lee, Vaugh Harper, and others conspired to steal her song and

reworked it into the Grammy-nominated song “I Apologize,” sung by Nesby and produced by

Shanachie Entertainment Corporation (Shanachie). At a conference on April 13, 2012, Judge

Katherine Forrest, formerly of this Court, granted Plaintiff’s motion for summary judgment as to

Nesby and Shanachie on her copyright infringement claim, but granted Shanachie’s and Harper’s

summary judgment motion with respect to Plaintiff’s state-law claims of conversion, tortious

interference, intentional infliction of emotional distress, and unjust enrichment. See id (ECF No.

101).1 Judge Forrest later issued a written opinion setting forth in greater detail the bases for that

decision. See id., 2012 WL 1538434, at *1 (S.D.N.Y. Apr. 30, 2012).

       Plaintiff now brings this 315-page complaint against thirty defendants ‒ including Nesby,

Shanachie, and other defendants she sued in Harper I ‒ but the events giving rise to this action

are not presented clearly or chronologically. Plaintiff asserts that since the termination of Harley

I, she has “experienced much hardship and greater escalation and violation of [her]

[c]onstitutional and [c]ivil [r]ights, which is a related by-product of the [a]ction 08 CIV 5791

giving rise to [her] present claim.” (ECF No. 2 at 8 ¶ 2.) In particular, Plaintiff claims that she



       1
         Citations to the complaint and other documents refer to the pagination generated by the
Court’s electronic case filing system (ECF).


                                                  2
has been “blackballed in the Entertainment Industry” and that “[e]very attempt that [she has]

made to better [her] life by starting businesses has been impassed and illegally taken over by

those with malicious intentions.” (Id. at 29 ¶ 64.) Plaintiff believes that Nesby and other

defendants from Harley I have authored a wide-ranging conspiracy to sabotage any and all

efforts on her part to build an online musical presence through websites, pages, online radio, and

other outlets. But in the complaint, Plaintiff also raises matters that do not appear to be directly

related to her musical career and the defendants she seeks to sue. Those matters include

allegations that: she is undergoing “an illegal and fraudulent eviction by the New York City

Housing Authority (NYCHA)” (id. at 11 ¶ 13); she is battling individuals and entities involved in

the gentrification of her Long Island City neighborhood; she is fighting the Board of Election’s

scheme to remove her name from the registered voters roll; and she has been “a victim of mail

fraud, mail tampering, forgery[,] and larceny” for a number of years (id. at 15 ¶ 25).

       In addition to asserting that the defendants have frustrated her efforts to establish a

musical presence online since the termination of Harley I, Plaintiff rehashes her claims and

issues from Harley I. Plaintiff believes that the defendants in that action committed fraud and

various crimes against her and that Judge Forrest was biased in her rulings and should have

recused herself from the action. Plaintiff asserts the following:

       Because the Spearhead and defendants of these crimes against me have absolutely
       no respect for human life or the Judicial system whatsoever, and take no issue
       with deceiving the court or harming others, here I am again, back in [t]he
       Southern District of New York submitting a new complaint against the previous
       defendants and a group of new [] individuals and [c]orporations. They shall not
       have the things that I have desired when I have prayed. Get out of my garden in
       the name of YHWH!

(Id. at 101 ¶ 320.)

       Plaintiff brings this complaint alleging that the defendants infringed on her copyright and

violated her civil and constitutional rights, including freedom of speech, freedom of religion,


                                                  3
“five freedoms,” and the right to pursue happiness. (Id. at 102.) She also asserts a slew of state

law claims, including breach of contract, fraud, theft, loss of reputation, “aggravated online

assault, online bullying, [c]yber aggravated harassment,” organized crime, treason, email

tampering, forgery, computer tracking, invasion of privacy, illegal surveillance, home invasion,

and white collar crime. Plaintiff seeks monetary compensation. (Id.)

                                            DISCUSSION

 A.      Rule 8

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A complaint states a claim for relief if the claim is plausible. Ashcroft v. Iqbal, 556 U.S.

662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Rule 8 also

requires that “[e]ach allegation must be simple, concise, and direct,” Fed. R. Civ. P. 8(d)(1), in

order to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Twombly, 550 U.S. at 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),

which was overruled by Twombly on other grounds).

        “When a complaint does not comply with the requirement that it be short and plain, the

court has the power, on its own initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss the complaint.” Salahuddin v.

Cuomo, 861 F.2d 40, 42 (1988) (citing Fed. R. Civ. P. 12(f)); see also Shomo v. State of N.Y., 374

F. App’x 180, 182 (2d Cir. 2010) (unpublished opinion) (holding that where a complaint

“contain[ed] a surfeit of detail . . . the district court was within bounds of discretion to strike or

dismiss the complaint for noncompliance with Rule 8”); Prezzi v. Schelter, 469 F.2d 691, 692 (2d

Cir. 1972) (per curium) (affirming dismissal of pro se plaintiff’s 88-page, legal size, single

spaced complaint that “contained a labyrinthian prolixity of unrelated and vituperative charges


                                                   4
that defied comprehension[,] fail[ing] to comply with the requirement of Rule 8”); Lafurno v.

Walters, No. 18-CV-1935 (JS) (ARL), 2018 WL 2766144, at *3 (E.D.N.Y. June 8, 2018)

(dismissing pro se plaintiff’s 61-page complaint that included a 66-page “memorandum of law”

and 157-page “affidavit”).

        Plaintiff’s submission does not comply with Rule 8 because it does not contain a short

and plain statement showing that she is entitled to relief. Rather, the complaint is lengthy,

includes unnecessary and unimportant details, and lacks sufficient relevant details to state a

claim for relief. Plaintiff fails to provide a reasonably concise statement of the facts that give rise

to her claims for relief against each defendant.

 B.      Rule 20

        Under Rule 20(a)(2) of the Federal Rules of Civil Procedure, a plaintiff may join multiple

defendants in one action if: (A) any right to relief is asserted against them jointly, severally, or, in

the alternative, the right to relief arises out of a transaction, occurrence, or series of transactions

involving all of the defendants; and (B) any question of law or fact common to all defendants

will arise in the action. See Fed. R. Civ. P. 20(a)(2). Although courts have interpreted Rule

20(a)(2) liberally to allow related claims to be tried within a single proceeding, see Barr Rubber

Products Co. v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir. 1970), “the mere allegation”

that a plaintiff was injured by all of the defendants is not sufficient to join unrelated parties as

defendants in the same lawsuit pursuant to Rule 20(a), Deskovic v. City of Peekskill, 673 F. Supp.

2d 154, 167 (S.D.N.Y. 2009).

        Plaintiff’s complaint also fails to comply with Rule 20 because it joins many different

claims against various different defendants that appear to be unrelated. Plaintiff’s assertion of a




                                                   5
conspiracy by Ann Nesby and other defendants from Harley I, without plausible facts, is

insufficient to make the asserted claims factually related in compliance with Rule 20.

C.      Claim Preclusion

       The doctrine of claim preclusion, also known as res judicata, limits repetitious suits,

establishes certainty in legal relations, and preserves judicial economy. Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000). The doctrine applies in a later litigation “if [an] earlier decision

was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) [the earlier

decision] involved the same parties or their privies, and (4) [the earlier decision] involved the

same cause of action.” In re Adelphia Recovery Trust, 634 F.3d 678, 694 (2d Cir. 2011) (internal

quotation marks and citation omitted, first alteration in original). Although claim preclusion is

usually an affirmative defense to be pleaded in a defendant’s answer, see Fed. R. Civ. P. 8(c), the

Court may, on its own initiative, raise the issue of claim preclusion. See, e.g., Doe v. Pfrommer,

148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte application of collateral estoppel in motion

for summary judgment); Salahuddin v. Jones, 992 F.2d 447, 449 (2d Cir. 1993) (“The failure of a

defendant to raise res judicata in [an] answer does not deprive a court of the power to dismiss a

claim on that ground.”).

       Any claims that Plaintiff seeks to bring involving the same parties or their privies, arising

out of the same sets of transactions as Harley I, are barred under the doctrine of claim preclusion.

Because Harley I was adjudicated on the merits, Plaintiff cannot again raise in this action any

claims or issues that were adjudicated in that action.

D.      Federal Claims

       Plaintiff brings a number of claims that purportedly fall within the Court’s federal

question jurisdiction. She repeatedly asserts that the defendants violated her constitutional rights.




                                                  6
But because the defendants are not state actors, she cannot seek redress under 42 U.S.C. § 1983,2

the statute under which constitutional claims are generally brought. See Rendell-Baker v. Kohn,

457 U.S. 830, 838-42 (1982); Flagg Bros. Inc. v. Brooks, 436 U.S. 149, 155-57 (1978). Plaintiff

also brings claims under the Copyright Act, 17 U.S.C. § 101, et seq.,3 but those claims appear to

be based on the same transaction and against the same defendants as Harley I, and as noted

above, are barred under the doctrine of claim preclusion. Plaintiff further asserts a conspiracy

claim as to all the defendants. But even if her assertions are liberally construed as a claim under

42 U.S.C. § 1985,4 they must be dismissed because the claims are vague and unsupported by

actual facts. See Webb v. Goord, 340 F.3d 105, 110-11 (2d Cir. 2003); Boddie v. Schnieder, 105

F.3d 857, 862 (2d Cir. 1997). Plaintiff’s federal constitutional and statutory claims are dismissed

for failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).



       2
           To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the
Constitution or laws of the United States was violated, and (2) the right was violated by a person
acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). 307, 323 (2d Cir.
2002) (“[T]he United States Constitution regulates only the Government, not private
parties . . . .”) (internal quotation marks and citations omitted).
       3
         To establish copyright infringement, a claimant must show (1) ownership of a valid
copyright; and (2) unauthorized copying of constituent elements of the work that are original.
Feist Publ’n, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991); Jorgenson v. Epic/Sony
Records, 351 F.3d 46, 51 (2d Cir. 2003).3 A plaintiff with a valid copyright proves infringement
by demonstrating that: (1) the defendant has actually copied the plaintiff’s work; and (2) the
copying is illegal because a substantial similarity exists between the defendant’s work and the
protectible elements of plaintiff’s work. Lewinson v. Henry Holt & Co., LLC, 659 F. Supp. 2d
547, 562 (S.D.N.Y. 2009) (citation omitted).
       4
          To state a conspiracy claim under 42 U.S.C. § 1985(3), a plaintiff must allege facts that
plausibly show that there exists: (1) a conspiracy; (2) for the purpose of depriving the plaintiff of
the equal protection of the laws, or the equal privileges or immunities under the laws; (3) an
overt act in furtherance of the conspiracy; and (4) an injury to his person or property, or a
deprivation of his right or privilege as a citizen of the United States. Thomas v. Roach, 165 F.3d
137, 146 (2d Cir. 1999). “[T]he [§ 1985(3)] conspiracy must also be motivated by some racial or
perhaps otherwise class-based, invidious discriminatory animus behind the conspirators’ action.”
Id. (internal quotation marks and citation omitted).


                                                  7
E.         State-Law Claims

       As Plaintiff fails to state a federal claim, the Court declines to exercise supplemental

jurisdiction over her state-law claims. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir.

2000) (directing dismissal of supplemental state-law claims where no federal claims remained).

But Plaintiff also invokes the Court’s diversity jurisdiction under 28 U.S.C. § 1332. To establish

jurisdiction under § 1332, a plaintiff must first allege that the plaintiff and the defendant are

citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition,

the plaintiff must allege to a “reasonable probability” that the claim is in excess of the sum or

value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v.

N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and internal

quotation marks omitted).

       For diversity purposes, a corporation is a citizen of both the State where it is incorporated

and the State where it has its “nerve center,” generally its headquarters. See Hertz Corp. v.

Friend, 559 U.S. 77, 93 (2010). But the citizenship of a limited liability corporation depends on

the citizenship of its members, see Bayerische Landesbank v. Aladdin Capital Mgmt. LLC, 692

F.3d 42, 49 (2d Cir. 2012) (holding that a limited liability corporation “takes the citizenship of

each of its members” for diversity purposes), and “[a]n individual’s citizenship, within the

meaning of the diversity statue, is determined by his domicile,”5 Palazzo v. Corio, 232 F.3d 38,

42 (2d Cir. 2000).

       Plaintiff alleges that she is domiciled in New York. Although she does not clearly identify

where each defendant is domiciled, her allegations indicate that some of the defendants are


       5
         “In general, the domicile of an individual is his true, fixed and permanent home and
place of habitation” – i.e., “the place to which, whenever he is absent, he or she has the intention
of returning.” Martinez v. Bynum, 461 U.S. 321, 331 (1983).


                                                  8
domiciled in New York, precluding complete diversity of citizenship. The Court therefore lacks

diversity jurisdiction over any state-law claims that Plaintiff may be asserting. See Fed. R. Civ. P.

12(h)(3).

                                      LEAVE TO REPLEAD

       The Court dismisses this action for Plaintiff’s failure to state a claim on which relief may

be granted and for lack of jurisdiction over her state-law claims. In an abundance of caution and

in light of the Second Circuit’s direction to provide a plaintiff an opportunity to amend the

complaint unless it would be futile for the Plaintiff to do so, see Hill v. Curcione, 657 F.3d 116,

123–24 (2d Cir. 2011), the Court grants Plaintiff thirty days’ leave to submit an amended

complaint that addresses the deficiencies above.

       The Court strongly encourages Plaintiff to limit her amended complaint to no more than

twenty pages, as that length is more than adequate to set forth “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). There is no need for

Plaintiff to attach exhibits. In addition, Plaintiff’s amended complaint must state a coherent,

cohesive, or chronological description of the events giving rise to her claims against each

defendant. Plaintiff must also show that all of the named defendants should be joined in this

action because her claims arose out of the same transaction, occurrence, or series of transactions

that involved each defendant, or there is a question of law or fact common to all of the named

defendants.

       Plaintiff must also provide facts that demonstrate that this Court may properly exercise

diversity jurisdiction over her state-law claims. Plaintiff must allege where each defendant

named as defendant is domiciled and assert facts showing that no defendant is a citizen of New

York, the state where Plaintiff is domiciled. In addition, Plaintiff must allege facts showing to a

“reasonable probability” that her claims amount to more than the sum or value of $75,000.00, the


                                                   9
statutory jurisdictional amount.6 Plaintiff should also omit from the amended complaint any

claims that were raised and adjudicated in Harley I, which are precluded under the doctrine of

claim preclusion.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R. Civ.

P. 12(h)(3). The Court grants Plaintiff thirty days’ leave to file an amended complaint. The Clerk

of Court is instructed to terminate all other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    July 3, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge



       6
          It is well settled that the sum claimed by the plaintiff will control if the claim is
apparently made in good faith. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-
89 (1938). It is the Court’s duty, however, to dismiss actions where “the court is convinced to a
legal certainty that the plaintiff cannot recover an amount in excess of the minimum statutory
jurisdictional amount.” Tongkook Ame., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir.
1994).


                                                 10
